            Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 JUNITA LEEMAN, INDIVIDUALLY and
 ON BEHALF OF ALL OTHERS
                                                   Civil Action No. 18-11741
 SIMILARLY SITUATED,

                                Plaintiff,
                                                   CLASS ACTION
                 v.
                                                   COMPLAINT FOR VIOLATION OF THE
                                                   FEDERAL SECURITIES LAWS
 XPO LOGISTICS INC., BRADLEY
 JACOBS, JOHN HARDIG, SARAH
 GLICKMAN
                                                   Jury Trial Demanded
                                Defendants.


       Plaintiff Junita Leeman (“Plaintiff”), by and through her attorneys, alleges upon personal

knowledge as to herself, and upon information and belief as to all other matters, based upon the

investigation conducted by and through her attorneys, which included, among other things, a

review of documents filed by Defendants (as defined below) with the United States Securities and

Exchange Commission (the “SEC”), news reports, press releases issued by Defendants, and other

publicly available documents, as follows:

                        NATURE AND SUMMARY OF THE ACTION

       1.       This is a federal securities class action on behalf of all investors who purchased or

otherwise acquired Defendant XPO Logistics Inc. (“XPO” or the “Company”) common stock

between August 10, 2015 and December 13, 2018, inclusive (the “Class Period”). This action is

brought on behalf of the Class for violations of Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a) and Rule 10b-5 promulgated

thereunder by the SEC, 17 C.F.R. § 240.10b-5.
            Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 2 of 19



       2.       XPO purports to be a global logistics provider. XPO states that it operates in supply

chain management; truckload, less-than-truckload and expedited shipping; freight brokerage; last-

mile delivery; intermodal freight transport and drayage; and global freight forwarding.

       3.       During the Class Period, unbeknownst to investors, XPO was “cooking its books”

to make it appear that it was performing better than it was. The Defendants engaged in fraudulent

accounting schemes and other improper accounting practices. At the core of Defendants’

fraudulent scheme was the method by which the Company accounted for its numerous

acquisitions, dubious tax accounting, under-reporting of bad debts, phantom income through

unaccountable acquisition earn-out labilities, and aggressive amortization assumptions: all

designed to portray glowing “Non-GAAP” results. Meanwhile, throughout the Class Period,

Defendants represented that XPO’s financial statements complied with GAAP. As a result, XPO

repeatedly materially misstated its financial condition and operating results in filings with the SEC

and materially mislead Class Members

                                 JURISDICTION AND VENUE

       4.       The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC,

17 C.F.R. § 240.10b-5, as well as under the common law.

       5.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.

       6.       This Court has jurisdiction over each Defendant named herein because each

Defendant is an individual or corporation who has sufficient minimum contacts with this District

so as to render the exercise of jurisdiction by the District Court permissible under traditional

notions of fair play and substantial justice.



                                                  2
             Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 3 of 19



        7.       Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

§ 78aa and 28 U.S.C. § 1931(b). XPO shares trade in this District, and many of the acts charged

herein, including the dissemination of materially false and misleading information, occurred in

substantial part in this District.

        8.       In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications and the facilities of the New York Stock

Exchange (“NYSE”), a national securities exchange.

                                             PARTIES

        9.       Plaintiff Junita Leeman is an individual residing in Bellevue, Washington. Plaintiff

acquired and held shares of the Company at artificially inflated prices during the class period and

has been damaged by the revelation of the Company’s material misrepresentations and material

omissions.

        10.      Defendant XPO is a Delaware corporation with its principal place of business in

Greenwich, Connecticut. The Company trades on the New York Stock Exchange (“NYSE”) stock

exchange under the ticker symbol “XPO”. XPO claims that it is “is a top ten global logistics

provider of cutting-edge supply chain solutions to the most successful companies in the world.”

        11.      Defendant Bradley Jacobs (“Jacobs”) has been the Chairman and Chief Executive

Officer of XPO since September 2, 2011.

        12.      Defendant John Hardig (“Hardig”) was the Chief Financial Officer for XPO from

February 2012 until August 15, 2018.

        13.      Defendant Sarah Glickman (“Glickman”) has been the Acting Chief Financial

Officer for XPO since August 15, 2018.



                                                  3
          Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 4 of 19



       14.     Collectively, Jacobs, Hardig, and Glickman, are referred to throughout this

complaint as the “Individual Defendants”.

       15.     The Individual Defendants, because of their positions at the Company, possessed

the power and authority to control the content and form of the Company’s annual reports, quarterly

reports, press releases, investor presentations, and other materials provided to the SEC, securities

analysts, money and portfolio managers and investors, i.e., the market. The Individual Defendants

authorized the publication of the documents, presentations, and materials alleged herein to be

misleading prior to its issuance and had the ability and opportunity to prevent the issuance of these

false statements or to cause them to be corrected. Because of their positions with the Company and

access to material non-public information available to them but not to the public, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to and were being

concealed from the public and that the positive representations being made were false and

misleading. The Individual Defendants are liable for the false statements pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

       16.     The Class Period begins on August 10, 2015, when XPO booked a mysterious

“Acquisition Earn-Out Liability” of $29 million, in its Form 10-Q for the Second Quarter of 2015,

without making any disclosure about any earn-out component of the consideration. The genesis

for this “Acquisition Earn-Out Liability” appears to be XPO’s acquisition of UX Specialized

Logistics on February 9, 2015, its acquisition of Bridge Terminal Transport Inc. on May 4, 2015,

and its acquisition of Norbert Dentressangle on June 9, 2015. In subsequent quarters, XPO did not

recognize any payments through its cash flow statement to satisfy the earn-out, or equity issuance

to satisfy the debt. By failing to account for the earn-out, XPO derived $29 million of phantom

income.



                                                 4
         Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 5 of 19



       17.     Subsequently, XPO has continued to “cook its books” to the detriment of Class

Members, in order to portray glowing “Non-GAAP” results. The Company and its senior officers

engaged in a series of fraudulent accounting schemes in order to meet XPO’s earnings forecasts

and analyst expectations. As a result of the fraud, XPO materially misstated its financial condition

and operating results.

       18.     As described more fully below, XPO engaged in various other improper accounting

practices, as a result of which the Company also violated the reporting, record-keeping and internal

control provisions of the federal securities laws.

       Improper Valuation of Acquired Assets

       19.     Since 2011, XPO deployed approximately $6.1 billion of capital for seventeen

acquisitions. These acquisitions generated just $73 million of cumulative adjusted free cash flow,

yielding a paltry 1.2% return on capital investment. At least four of these acquisitions took place

during the Class Period.

       20.     Pursuant to GAAP, XPO was required to recognize the assets acquired and the

liabilities assumed from an acquired company based on their fair values at the time of acquisition.

Any excess between the cost of an acquired asset and the sum of the fair values of tangible and

identifiable intangible assets less liabilities were required to be recognized as goodwill.

       21.     XPO’s practices in the valuation process were deficient in various ways which led

to the understatement of equipment valuations and consequent overstatement of income when the

undervalued equipment was resold. With regard to internal valuations, XPO personnel used

improper and inconsistent valuations methods. Contrary to GAAP, some of the equipment was

valued so as to realize a predetermined gross margin when it was sold.




                                                     5
         Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 6 of 19



       22.     As a result of these practices, XPO used improper and inconsistent methodologies

in its valuations. For example, at times, acquired assets with fair market values in excess of zero

were improperly assigned a zero basis. At other times, there was a failure to apply GAAP

consistently with respect to the treatment of gains and losses on the sale of acquired equipment.

       23.     The deficiencies in XPO’s historical purchase accounting practices resulted in

inaccurate values being ascribed to some of the equipment which the Company acquired in

purchase business combinations and in some cases the valuations assigned by the Company were

below fair market value. As a result, XPO’s books and records and financial statements and reports

were inaccurate throughout the Class Period.

       24.     The books and records prepared by XPO relating to these acquisitions are not now

sufficient to determine to what extent individual assets were undervalued or to permit an accurate

revaluing of the equipment acquired through purchase business combinations during that period.

As a result of the practices described above, XPO’s pre-tax income was significantly overstated

throughout the class period.

       Improper Use of Acquisition Reserves

       25.     During the Class Period, XPO engaged in numerous improper accounting practices

involving its acquisition reserves. In connection with its recording of the opening balance sheets

for entities it acquired, XPO improperly commingled purchase accounting reserves with the

company’s existing operating reserves. This enabled XPO to utilize excess amounts attributable to

these acquisition-related reserves to offset its normal operating costs and increase its net income

before tax, a practice that is not in accordance with GAAP.

       26.     Instead of eliminating the accounts receivable acquisition reserves after the

allocation period (presumed to last no longer than one year), XPO left the acquisition reserves on



                                                6
          Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 7 of 19



its books and commingled acquisition related accounts receivable reserves with operating accounts

receivable reserves. This practice enabled the company to offset improperly post-acquisition bad

debt expense. The commingling also enabled XPO to reverse improperly excess acquisition

accounts receivable reserves into income rather than against goodwill, thereby resulting in an

increase to its net income before tax. By not properly accounting for the accounts receivable

acquisition reserves, XPO overstated its net income before tax by significant amounts.

        27.     XPO also commingled its inventory acquisition reserves with its inventory

operating reserves, enabling the Company to use overstated acquisition inventory reserves to offset

inappropriately inventory obsolescence and shrinkage charges, thereby improperly increasing the

company’s net income before tax by significant amounts.

        28.     XPO also recognized accruals primarily to account for liabilities that were part of

the acquired entities, as well as in certain cases to reserve for non-compete agreements. These

accruals were commingled with accruals that were set up in XPO’s normal course of business,

enabling the Company to offset inappropriately post- acquisition operating expenses, thereby

resulting in inflated net income before tax. As a result, based on the total amount of such accruals

recognized, XPO overstated its net income before tax by significant amounts.

        29.     XPO also established accrued acquisition reserves to offset post acquisition

expenses. These accruals included general reserves which were not in accordance with GAAP.

        False and Misleading Statements

        30.     On August 10, 2015, XPO booked a mysterious “Acquisition Earn-Out Liability”

of $29 million, without making any disclosure about any earn-out component of the consideration.

        31.     On February 24, 2016, the Company filed on form 8-K with the SEC a notice that

stated in pertinent part:



                                                 7
Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 8 of 19



XPO Logistics, Inc. (NYSE: XPO) today announced financial results for the
fourth quarter and full year of 2015. For the fourth quarter of 2015, total gross
revenue increased 302.3% year-over-year to $3.3 billion, and net revenue
increased 419.8% to $1.6 billion.
On a GAAP basis, the company reported a net loss of $63.1 million for the
quarter, compared with a net loss of $9.9 million for the same period in 2014.
The net loss attributable to common shareholders was $62.8 million, or a loss of
$0.58 per diluted share, compared with a net loss attributable to common
shareholders of $51.5 million, or a loss of $0.77 per diluted share, for the same
period in 2014. The fourth quarter 2015 GAAP net loss includes $64.7 million
of one-time after-tax transaction-related costs net of noncontrolling interests,
and a $42.7 million non-cash after-tax amortization charges.
The adjusted net loss attributable to common shareholders, a non-GAAP
measure, was $23.1 million, or a loss of $0.21 per share for the fourth quarter of
2015, excluding the items detailed below. This compares with an adjusted net
loss attributable to common shareholders of $6.5 million, or a loss of $0.10 per
share, for the fourth quarter of 2014.
The adjusted net loss attributable to common shareholders for the fourth quarter
of 2015 excludes: $93.8 million, or $64.7 million after-tax, of one-time
transaction-related costs net of noncontrolling interests; $2.0 million, or $1.7
million after-tax, of costs related to the conversion of convertible senior notes;
a $12.5 million benefit due to the release of a tax valuation allowance; $12.0
million of unrealized foreign exchange benefit, net of tax; and a $3.5 million
benefit, or $2.2 million after-tax, related to the gain on sale of intermodal
equipment. Reconciliations of adjusted net loss attributable to common
shareholders and adjusted EPS are provided in the attached financial tables.
Adjusted earnings before interest, taxes, depreciation and amortization
(“adjusted EBITDA”), a non-GAAP financial measure, improved to $217.6
million for the quarter, compared with $42.0 million for the same period in 2014.
Adjusted EBITDA in the fourth quarter of 2015 excludes $82.6 million of one-
time transaction-related costs; and a $3.5 million benefit related to the gain on
sale of intermodal equipment assets. A reconciliation of adjusted EBITDA to
net loss is provided in the attached financial tables.
As of December 31, 2015, the company had approximately $290 million of cash
and cash equivalents, and a $1 billion asset-backed revolver. Approximately
72% of the company’s debt will mature in 2021 or later.
…
For the full year 2015, the company reported total revenue of $7.6 billion, a
223.5% increase from 2014.
On a GAAP basis, the company reported a net loss of $191.6 million for the full
year 2015, compared with a net loss of $63.6 million last year. The net loss

                                        8
          Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 9 of 19



         attributable to common shareholders was $245.9 million, or a loss of $2.65 per
         diluted share, compared with a net loss of $107.4 million, or a loss of $2.00 per
         diluted share, for 2014. The 2015 GAAP net loss includes: $165.2 million of
         one-time after-tax transaction-related costs net of noncontrolling interests; a
         $102.2 million non-cash after-tax amortization charges; and $52.0 million of
         non-cash accounting charges related to the beneficial conversion features of the
         $1.26 billion equity private placement in June 2015.
         The adjusted net loss attributable to common shareholders, a non-GAAP
         measure, was $36.9 million, or a loss of $0.40 per share for 2015, excluding the
         items detailed below. This compares with an adjusted net loss attributable to
         common shareholders of $33.0 million, or a loss of $0.62 per share, for 2014.
         Adjusted net loss attributable to common shareholders for 2015 excludes:
         $220.7 million, or $165.2 million after tax, of one-time transaction-related costs
         net of noncontrolling interests; $52 million of non-cash accounting charges
         related to the beneficial conversion features of the $1.26 billion equity private
         placement; $10.0 million, or $8.2 million after-tax, of costs related to the
         conversion of convertible senior notes; $2.4 million, or $1.5 million after-tax of
         accelerated amortization of trade names; $12.0 million of unrealized foreign
         exchange benefit, net of tax; and a $9.5 million benefit, or $5.9 million after-tax,
         related to the gain on sale of intermodal equipment. Reconciliations of adjusted
         net loss to common shareholders and adjusted EPS are provided in the attached
         financial tables.
         Adjusted EBITDA for 2015 improved to $493.1 million, compared with $81.4
         million for 2014. Adjusted EBITDA for 2015 excludes $201.0 million of one-
         time transaction-related costs; and a $9.5 million benefit related to the gain on
         sale of intermodal equipment assets. A reconciliation of adjusted EBITDA to
         net loss is provided in the attached financial tables.



        32.     On February 29, 2016, the Company filed on form 10-K with the SEC its annual

report, which included financial information including that summarized in paragraph 31, above.

        33.     On February 21, 2017, the Company filed on form 8-K with the SEC a notice that

stated in pertinent part:


         XPO Logistics, Inc. (NYSE: XPO) today announced financial results for the
         fourth quarter and full year 2016. For the fourth quarter of 2016, revenue
         increased 10.0% year-over-year to $3.68 billion. Net income attributable to
         common shareholders was $27.3 million for the quarter, or earnings of $0.22 per


                                                  9
Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 10 of 19



diluted share, compared with a net loss attributable to common shareholders of
$62.8 million, or a loss of $0.58 per diluted share, for the same period in 2015.
Adjusted net income attributable to common shareholders, a non-GAAP
financial measure, was $29.8 million, or adjusted earnings of $0.24 per diluted
share for the fourth quarter of 2016, excluding the items detailed below. This
compares with an adjusted net loss attributable to common shareholders of $23.1
million, or an adjusted loss of $0.21 per diluted share, for the same period in
2015. Reconciliations of non-GAAP financial measures used in this release are
provided in the attached financial tables.
The adjusted net income attributable to common shareholders for the quarter
excludes: $34.9 million, or $21.8 million after-tax, of integration and rebranding
costs; $16.5 million, or $10.1 million after-tax, of non-cash debt extinguishment
costs related to the sale of the truckload unit; a benefit of $33.0 million, or $20.0
million after-tax, from unrealized gains on foreign exchange; and a $9.6 million
benefit to our tax liability due to lower tax rates enacted in France.
Adjusted earnings before interest, taxes, depreciation and amortization
(“adjusted EBITDA”), a non-GAAP financial measure, improved to $291.1
million for the quarter, excluding $34.9 million of transaction, integration and
rebranding costs. This compares with $217.6 million for the same period in
2015.
For the full year 2016, the company generated $625.4 million of cash flow from
operations and $210.9 million of free cash flow, a non-GAAP financial measure.
…
For the full year 2016, the company reported total revenue of $14.62 billion, a
91.8% increase from 2015. Net income attributable to common shareholders was
$63.1 million, or $0.53 per diluted share, compared with a net loss of $245.9
million, or a loss of $2.65 per diluted share, for 2015.
The adjusted net income attributable to common shareholders for 2016 was
$121.5 million, or adjusted earnings of $1.00 per diluted share, excluding the
items detailed below. This reflects a substantial improvement from the adjusted
net loss attributable to common shareholders of $36.9 million, or an adjusted
loss of $0.40 per diluted share, for 2015.
Adjusted net income for 2016 excludes: $103.2 million, or $65.3 million after-
tax, of transaction, integration and rebranding costs; $69.9 million, or $42.9
million after-tax, of debt extinguishment and conversion costs; a benefit of $36.0
million, or $23.1 million after-tax, from unrealized gains on foreign exchange;
discrete tax benefits of $15.7 million; and a benefit to depreciation and
amortization of $5.8 million, or $3.6 million after-tax, related to the purchase
price allocation of acquired assets.



                                         10
         Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 11 of 19



         Adjusted EBITDA for full year 2016 improved significantly to $1.25 billion,
         compared with $493.1 million for 2015. Adjusted EBITDA for 2016 excludes
         $103.2 million of transaction, integration and rebranding costs.



        34.     On February 28, 2017, the Company filed on form 10-K with the SEC its annual

report which included financial information including that summarized in paragraph 33, above.

        35.     On February 7, 2018, the Company filed on form 8-K with the SEC a notice that

stated in pertinent part:


         XPO Logistics, Inc. (NYSE: XPO) today announced financial results for the
         fourth quarter and full year 2017. Revenue was $4.19 billion for the quarter,
         compared with $3.68 billion for the same period in 2016. Revenue increased
         year-over-year by $555.2 million, excluding fourth quarter 2016 revenue of
         $37.9 million from the North American truckload unit divested in October 2016.
         Net income attributable to common shareholders was $188.5 million for the
         quarter, or earnings of $1.42 per diluted share, compared with net income
         attributable to common shareholders of $27.3 million, or earnings of $0.22 per
         diluted share, for the same period in 2016.
         Adjusted net income attributable to common shareholders, a non-
         GAAP financial measure, was $59.2 million for the quarter, compared with
         $29.8 million for the same period in 2016. Adjusted earnings per diluted share,
         a non-GAAP financial measure, was $0.45 for the quarter, compared with $0.24
         for the same period in 2016. Adjusted net income attributable to common
         shareholders and adjusted earnings per diluted share for the fourth quarter 2017
         exclude: $169.6 million of a net tax benefit related to tax reform and other
         discrete tax-related adjustments; $23.2 million, or $15.3 million after-tax, of
         integration and rebranding costs; $22.4 million, or $14.9 million after-tax, of
         costs related to debt extinguishment; and $0.7 million, or $0.4 million after-
         tax, of non-cash unrealized losses on foreign currency contracts.
         Reconciliations of non-GAAP financial measures used in this release are
         provided in the attached financial tables.
         Adjusted earnings before interest, taxes, depreciation and amortization
         (“adjusted EBITDA”), a non-GAAP financial measure, improved to
         $336.7 million for the quarter, excluding $23.2 million of integration and
         rebranding costs. This compares with $291.1 million of adjusted EBITDA for
         the same period in 2016, which included the divested North American truckload
         unit.
         For the fourth quarter 2017, the company generated cash flow from operations
         of $273.9 million and free cash flow of $179.5 million. For full year 2017, the

                                               11
           Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 12 of 19



           company generated cash flow from operations of $798.6 million and free cash
           flow of $373.9 million.
           …
           For the full year 2017, the company reported total revenue of $15.38 billion,
           compared with $14.62 billion for the same period in 2016. Revenue increased
           year-over-year by $1.19 billion, excluding 2016 revenue of $431.9 million from
           the North American truckload unit divested in October 2016. Net income
           attributable to common shareholders was $312.4 million, or $2.45 per diluted
           share, for 2017, compared with $63.1 million, or $0.53 per diluted share, for
           2016.
           Adjusted net income attributable to common shareholders for 2017 was
           $248.5 million, compared with $121.5 million for 2016. Adjusted earnings per
           diluted share was $1.95 for 2017, compared with $1.00 for 2016. Adjusted net
           income and adjusted earnings per diluted share for 2017 exclude: $175.4 million
           of tax benefits related to tax reform and other discrete tax-related adjustments;
           $78.3 million, or $52.0 million after-tax, of integration and rebranding costs;
           $49.4 million, or $32.8 million after-tax, of non-cash unrealized losses on
           foreign currency contracts; and $36.5 million, or $24.3 million after-tax, of
           costs related to debt extinguishment and conversions of convertible senior
           notes.
           Adjusted EBITDA for the full year 2017 improved to $1.37 billion, excluding
           $78.3 million of integration and rebranding costs. This compares with
           $1.25 billion of adjusted EBITDA for the same period in 2016, which included
           the divested North American truckload unit.



       36.       On February 12, 2018, the Company filed on form 10-K with the SEC its annual

report which included financial information including that summarized in paragraph 35, above.

       37.       On May 7, 2018, the Company filed on form 10-Q with the SEC its quarterly results

for the first quarter of 2018 which summarized XPO’s purported financial results for the quarter.

       38.       On August 3, 2018, the Company filed on form 10-Q with the SEC its quarterly

results for the second quarter of 2018 which summarized XPO’s purported financial results for the

quarter.




                                                  12
           Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 13 of 19



        39.     On November 5, 2018, the Company filed on form 10-Q with the SEC its quarterly

results for the third quarter of 2018 which summarized XPO’s purported financial results for the

quarter.

        40.     Defendant Jacobs signed certifications for each of the 10-Qs and each of the 10-Ks

described above.

        41.     Defendant Hardig signed certifications for each of the 10-Ks described above, as

well at the 10-Qs for the second quarter of 2015, and the first and second quarters of 2018.

        42.     Defendant Glickman signed a certification for the 10-Q for the third quarter of

2018.

        43.     Each of statements identified above were materially false and misleading when

issued as (1) the non-GAAP financial results were false and misleading due to the improprieties

identified above; (2) the Company’s financial statements did not fairly present its results; and (3)

the Sarbanes-Oxley certifications were false.

        44.     Among other things, the above-mentioned certifications, which were made

pursuant to the Sarbanes-Oxley Act of 2002, required the signer to attest that they have reviewed

the report, that it does not contain untrue statements, that it fairly represents the financial condition

of the company, and that the company’s internal controls are effective.

        The Truth is Revealed

        45.     The truth was finally revealed on December 13, 2018. On that date, Spruce Point

Capital Management released a sixty-nine page report titled ''Trucking Ridiculous; End Of The

Road". This report alleges that XPO is plagued by ''financial irregularities that conveniently cover

its growing financial strain and inability to complete additional acquisitions despite repeated

promises.'' The report characterizes XPO's financials as ''unreliable and dubious'' stating that



                                                   13
         Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 14 of 19



Spruce Point has uncovered ''concrete evidence to suggest dubious tax accounting, under-reporting

of bad debts, phantom income through unaccountable M&A earn-out labilities, and aggressive

amortization assumptions: all designed to portray glowing 'Non-GAAP' results.''

        46.      XPO’s stock price cratered in the aftermath of these disclosures. After closing at

$60.27 on December 12, 2018, the Company’s stock price dropped to $44.50 per share on

December 13, 2018 – a 26 % drop.

                                CLASS ACTION ALLEGATIONS

        47.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a class of all persons and entities who purchased or otherwise

acquired XPO common stock between August 10, 2015 and December 13, 2018, inclusive.

Excluded from the Class are Defendants, directors and officers of the Company, as well as their

families and affiliates.

        48.      The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court.

        49.      There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

              a. Whether the Exchange Act was violated by Defendants;

              b. Whether Defendants omitted and/or misrepresented material facts;

              c. Whether Defendants’ statements omitted material facts necessary in order to make

                 the statements made, in light of the circumstances under which they were made, not

                 misleading;



                                                   14
         Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 15 of 19



             d. Whether Defendants knew or recklessly disregarded that their statements were false

                and misleading;

             e. Whether the price of the Company’s stock was artificially inflated; and

             f. The extent of damage sustained by Class members and the appropriate measure of

                damages.

       50.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct alleged herein.

       51.      Plaintiff will adequately protect the interests of the Class and has retained counsel

who are experienced in class action securities litigation. Plaintiff has no interests that conflict with

those of the Class.

       52.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                    FRAUD ON THE MARKET

       53.      Plaintiff will rely upon the presumption of reliance established by the fraud-on-the-

market doctrine that, among other things:

             a. Defendants made public misrepresentations or failed to disclose material facts

                during the Class Period;

             b. The omissions and misrepresentations were material;

             c. The Company’s common stock traded in efficient markets;

             d. The misrepresentations alleged herein would tend to induce a reasonable investor

                to misjudge the value of the Company’s common stock; and

             e. Plaintiff and other members of the class purchased the Company’s common stock

                between the time Defendants misrepresented or failed to disclose material facts and



                                                  15
        Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 16 of 19



               the time that the true facts were disclosed, without knowledge of the misrepresented

               or omitted facts.

       54.     At all relevant times, the markets for the Company’s stock were efficient for the

following reasons, among others: (i) the Company filed periodic public reports with the SEC; and

(ii) the Company regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news ire services and through other wide-ranging public disclosures such as

communications with the financial press, securities analysts, and other similar reporting services.

Plaintiff and the Class relied on the price of the Company’s common stock, which reflected all

information in the market, including the misstatements by Defendants.

                                      NO SAFE HARBOR

       55.     The statutory safe harbor provided for forward-looking statements under certain

conditions does not apply to any of the allegedly false statements pleaded in this Complaint. The

specific statements pleaded herein were not identified as forward-looking statements when made.

       56.     To the extent there were any forward-looking statements, there were no meaningful

cautionary statements identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements.

                                      LOSS CAUSATION

       57.     On December 13, 2018, XPO’s common stock price fell 26% per share, falling from

its closing price of $60.27 per share to $44.50 per share, after the publication of the Spruce Point

Capital Management Report.




                                                16
         Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 17 of 19



                                      CAUSES OF ACTION

                                           Count I
     Violation of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   (Against All Defendants)

        58.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        59.     During the Class Period, Defendants disseminated or approved the false statements

specified above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

        60.     Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they (i)

employed devices, schemes, and artifices to defraud; (ii) made untrue statements of material fact

and/or omitted to state material facts necessary to make the statements not misleading; and (iii)

engaged in acts, practices, and a course of business which operated as a fraud and deceit upon

those who purchased or otherwise acquired the Company’s securities during the class period.

        61.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for the Company’s common stock. Plaintiff and

the Class would not have purchased the Company’s common stock at the price paid, or at all, if

they had been aware that the market prices had been artificially and falsely inflated by Defendants’

misleading statements.

                                            Count II
                            Violation of § 20(a) of the Exchange Act
                             (Against The Individual Defendants)

        62.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.



                                                 17
         Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 18 of 19



       63.     The Individual Defendants acted as controlling persons of the Company within the

meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

at the Company, the Individual Defendants had the power and authority to cause or prevent the

Company from engaging in the wrongful conduct complained of herein. The Individual

Defendants were provided with or had unlimited access to the documents where false or

misleading statements were made and other statements alleged by Plaintiffs to be false or

misleading both prior to and immediately after their publication, and had the ability to prevent the

issuance of those materials or to cause them to be corrected so as not to be misleading.

                                     PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays for relief and judgment, as follows:

               (a)     determining that this action is a proper class action pursuant to Rule 23(a)

and 23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and

a certification of Plaintiff as class representative pursuant to Rule 23 of the Federal Rules of Civil

Procedure and appointment of Plaintiff’s counsel as Lead Counsel;

               (b)     awarding compensatory and punitive damages in favor of Plaintiff and the

other class members against all Defendants, jointly and severally, for all damages sustained as a

result of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and

post-judgment interest thereon;

               (c)     awarding Plaintiff and other members of the Class their costs and expenses

in this litigation, including reasonable attorneys’ fees and experts’ fees and other costs and

disbursements; and

               (d)     awarding Plaintiff and the other Class members such other relief as this

Court may deem just and proper.



                                                 18
        Case 1:18-cv-11741-PGG Document 1 Filed 12/14/18 Page 19 of 19



                                DEMAND FOR JURY TRIAL

              Plaintiff hereby demands a trial by jury in this action of all issues so triable.

Dated: December 14, 2018                              Respectfully submitted,

                                                      GARDY & NOTIS, LLP

                                                      By: s/ Jennifer Sarnelli
                                                      James S. Notis, jnotis@gardylaw.com
                                                      Jennifer Sarnelli, jsarnelli@gardylaw.com
                                                      126 East 56th Street, 8th Floor
                                                      New York, NY 10022
                                                      (212) 905-0509 phone
                                                      (212) 905-0508 fax

                                                      Attorneys for Plaintiff

Additional Counsel:

BLOCK & LEVITON LLP
Jeffrey C. Block, jeff@blockesq.com
Jacob A. Walker, jake@blockesq.com (pro hac vice motion to be filed)
Nathaniel Silver, nate@blockesq.com (pro hac vice motion to be filed)
155 Federal Street, Suite 400
Boston, Massachusetts 02110
(617) 398-5600 phone
(617) 507-6020 fax




                                                19
